Citation Nr: 0911551	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  03-25 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefit sought on 
appeal.  In February 2006, the Board remanded the claim for 
further development.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claim requires 
additional development.

In response to the Board's previous remand in February 2006, 
the RO obtained additional detail with respect to the 
Veteran's claimed stressor of retrieving casualties, which 
included tagging of body parts and identification.  More 
specifically, in May 2007, he indicated that he retrieved 
bodies between August and September 1965, and "June" 1966 
to April 1966, and that he took them to the B-Medical Unit.  
As a result of this information, the RO unsuccessfully sought 
to verify his stressor based on the assumption that the 
Veteran was attached to the B-Medical Unit, 2nd Battalion, 
7th and 9th Marines at the time of his alleged stressor.  
However, personnel records reflect that in August 1965, the 
Veteran was attached to Company C, 3d MT Battalion, 3d Marine 
Division, and that in April 1966, he was either attached to 
Company C, 1st MT Battalion, 3d Marine Division or Company C, 
1st MT Battalion, 1st Marine Division.  Consequently, the 
Board finds that at least one more effort should be made to 
verify the Veteran's claimed stressor by means of the unit 
histories of these additional units.  

In the event that one of the Veteran's claimed stressors is 
verified, the Veteran should then be provided with a 
psychiatric examination to determine whether he has PTSD that 
is linked to the verified stressor or stressors.

In November 2008, the Veteran also submitted additional 
evidence to the Board in support of his claim before his 
appeal had been recertified to the Board in March 2008.  
38 C.F.R. § 19.37 (2008).  Therefore, since he did not submit 
a waiver of initial consideration of that evidence by the RO, 
the Board finds that the RO should also consider the 
additional evidence prior to the Board's appellate review of 
the issue on appeal.

Additionally, the November 2008 evidence includes a statement 
from the Veteran's spouse who indicates that the Veteran is 
receiving treatment for his psychiatric disability from Dr. 
S. L. S. in Clarksburg, West Virginia.  Accordingly, those 
records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Dr. S. 
L. S. and any additional providers and 
treatment records identified by the 
Veteran.  All attempts to secure the 
records must be documented in the 
claims folder. 

2.  The RO must attempt to verify the 
Veteran's claimed stressor of 
retrieving casualties, to include 
tagging of body parts and 
identification, during the period of 
August and September 1965 and April 
1966, through the appropriate channels, 
including the U.S. Marine Corps.  This 
effort should include, but is not 
necessarily limited to a request to the 
U.S. Marine Corps for the unit history 
of Company C, 3d MT Battalion, 3d 
Marine Division for August and 
September 1965, and Company C, 1st MT 
Battalion, 3d Marine Division and 
Company C, 1st MT Battalion, 1st Marine 
Division, for April 1966.  

3.  In the event that a stressor is 
verified, the RO/AMC should note that for 
the record and schedule the Veteran for a 
VA psychiatric examination in order to 
ascertain whether he has PTSD as the 
result of such verified stressor(s).  In 
considering whether the veteran meets the 
criteria for a diagnosis of PTSD, only 
the verified stressor(s) may be 
considered.  The claims folder must be 
made available to the examiner for review 
and that it was available should be noted 
in the opinion that is provided.

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders- IV (DSM-IV).  
All necessary special studies or tests, 
including psychological testing and 
evaluation, are to be accomplished.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established as having occurred during the 
veteran's active service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  The RO should then readjudicate the 
claim on appeal based on all evidence of 
record.  The Veteran should be provided 
with a supplemental statement of the 
case as to the issues remaining on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

